DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 recites the limitation "said tile" in line 26. There is insufficient antecedent basis for this limitation in the claim. The claim references many tiles and then references “said tile.” Which tile does this refer to? How can one understand what tile is being limited? Clarification is needed.
Claim 17 recites the limitation "said tile" in line 15. There is insufficient antecedent basis for this limitation in the claim. The claim references many tiles and then references “said tile.” Which tile does this refer to? How can one understand what tile is being limited? Clarification is needed.
Claims 14-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claim 1 requires “wherein for each tile, there exists a family of rectangles that entirely contains said tile.” No description of “a family” exists in the specification. There is no use of the word “family” in the specification to clarify this claim limitation.
Claims 14-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 1 a family of rectangles that entirely contains said tile.” No description of “a family” exists in the specification. There is no use of the word “family” in the specification to clarify this claim limitation.
Claims 14-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 1 & 17 require “there exists a family of rectangles that entirely contains said tile, wherein, within said family of rectangles there exists a smallest rectangle, wherein said smallest rectangle has an area that is smaller than areas of all other rectangles in said family.” No description of “a family” exists in the specification nor does any mention of rectangles of various sizes. There is no description of any multiple rectangles in the specification that would clarify what the smallest would be. Clarification is required.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
The claims contain multiple 112 2nd errors that have been listed above that render the claims open to the broadest reasonable interpretation of Examiner. Therefore, the claims will be examine in the broadest reasonable interpretation below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14, 17-20, & 26 are rejected under 35 U.S.C. 103 as being unpatentable over Bidault et al (Bidault, J. M., et al. "A Novel UV photon detector with resistive electrodes." Nuclear Physics B-Proceedings Supplements 158 (2006): 199-203.).
Regarding Independent Claim 14, Bidault teaches:
An apparatus comprising a gaseous elementary-particle detector, wherein said detector comprises a gas chamber (Fig. 1 & 2 Element RETGEM.), an amplifier (Fig. 2 Element Amplifiers.), a readout plate (Fig. 1 Element Readout Plate.), a charge sensor (Fig. 1 Element Readout Plate.), and a processing unit (Fig. 2 Element Amplifiers.), wherein said gas chamber is configured to enclose a gas (Fig. 1 & 2 Element RETGEM.) that, when passed through by an elementary particle (Fig. 1 & 2 Element Photoelectron.), yields a primary charge (Fig. 1 & 2 Element Photoelectron.), said primary charge being carried by one of an ion and an electron (Fig. 1 & 2 Element Photoelectron.), wherein said amplifier produces an avalanche of secondary charges from said primary charge (Fig. 1 & 2 Element Avalanche Gap.), wherein said readout plate is arranged to be struck by said avalanche (Fig. 1 & 2 Elements Readout plate & Avalanche Gap.), wherein said readout plate comprises an exterior face (Fig. 1 Element Readout Plate wherein one can consider any face an exterior face.), a dielectric layer (Fig. 1 Element Readout Plate wherein the substrate would be a dielectric material.), and conductive strips (Fig. 1 Element Readout Plate wherein the readout strips are conductive.), wherein said charge sensor is configured to receive, from each of said conductive strips (Fig. 1 Element Readout Plate wherein the readout strips are conductive.), information indicative of an amount of charge on said conductive strip and to provide data to said processing unit indicative of said amount of charge on each of said conductive strips (Fig. 1 Element Readout Plate wherein the readout strips are conductive. See page 2 last paragraph 

    PNG
    media_image1.png
    461
    634
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    432
    610
    media_image2.png
    Greyscale

Although Bidault may not explicitly teach “said conductive strips comprise identical conductive tiles that are equidistant from said exterior face, wherein said conductive tiles are distributed over said front face of said dielectric layer, wherein 
Regarding Claim 15, Bidault teaches all elements of claim 17, upon which this claim depends.
 Bidault teaches said detector further comprises an electrode (Fig. 1 Top plates disclosed in A & B.), a mesh (Fig. 1 middle layer.), a first power source (Fig. 1 wherein the potential created is necessarily generated by a power source. –V1), and a second power source (Fig. 1 wherein the potential created is necessarily generated by a power source. –V2), wherein said mesh is made entirely of an electrical conductor perforated by holes (Fig. 1 middle layer.), wherein a first volume of said gas separates said electrode from said mesh (Fig. 1 volume above middle layer.), wherein a second volume of said gas separates said mesh from said conductive strips (Fig. 1 volume below middle layer.), wherein said first power source is configured to apply a potential difference between said mesh and said electrode (Fig. 1 wherein the potential created is necessarily generated by a power source or sources. –V3.), wherein said first potential difference causes a first electric field (Fig. 1 –V1.), wherein said first electric field propels said primary charge through one of said holes that perforate said mesh (Fig. 1 –V1.), wherein said mesh, said second volume of gas, and said second power source define said amplifier (Fig. 1 –V2 and Avalanche gap.), wherein said amplifier creates a second electric field within said second volume of said gas (Fig. 1 –V3.), and wherein said second electric field generates an avalanche of secondary charges in response to said primary charge having passed through said mesh (See Fig. 1 Elements.).

    PNG
    media_image1.png
    461
    634
    media_image1.png
    Greyscale


    PNG
    media_image3.png
    462
    612
    media_image3.png
    Greyscale

Regarding Independent Claim 17, Bidault teaches:
An apparatus comprising a readout plate (Fig. 1 Element Readout Plate.) for use with a detector that detects evidence of elementary particles passing through a gas (Fig. 1 & 2 Element Photoelectron.), wherein said readout plate (Fig. 1 Element Readout Plate.) comprises an exterior face (Fig. 1 Element Readout Plate wherein one can consider any face an exterior face.), a first dielectric layer (Fig. 1 Element Readout Plate wherein the substrate would be a dielectric material.), and conductive strips (Fig. 1 Element Readout Plate wherein the readout strips are conductive.), wherein said first dielectric layer comprises a front face that is turned toward said exterior face, wherein said exterior face is arranged to be struck by an avalanche of secondary charges, wherein said conductive strips extend parallel to said front face in at least two directions, wherein each conductive strip extends from a first end to a second end thereof, 
Although Bidault may not explicitly teach “said conductive strips comprise identical conductive tiles that are equidistant from said exterior face, wherein said conductive tiles are distributed over said front face of said dielectric layer, wherein dielectric material mechanically separates said tiles from each other, wherein for each tile, there exists a family of rectangles that entirely contains said tile, wherein, within said family of rectangles there exists a smallest rectangle, wherein said smallest rectangle has an area that is smaller than areas of all other rectangles in said family, wherein said smallest rectangle has a longer side and shortest side, wherein said shortest side has a length that is smaller than that of said longest side, wherein said length of said shortest side defines a smallest dimension of said tile, wherein said smallest dimension is less than three hundred micrometers, wherein said electrical connections are disposed under said dielectric layer, wherein said electrical connections electrically connect said conductive tiles in series so as to form said conductive strips, wherein said electrical connections are arranged such that each conductive tile belongs to at most a single conductive strip and such that each side of a first tile is adjacent to a side of a second tile, and wherein said first and second conductive tiles belong to different conductive strips,” one of ordinary skill in the art would understand that the structure disclosed above is equivalent to the cited reference because the superposition principle allows one to delineate any continuous material into arbitrary “tiles,” “squares,” 
Regarding Claim 18, Bidault teaches all elements of claim 17, upon which this claim depends.
Bidault teaches each tile is a polygon and wherein said conductive tiles are distributed over said front face so as to form a periodic tessellation on said front face (Any continuous grid, as disclosed in Fig. 1. Meets the metes and bounds of the claim language through the superposition principle. One can delineate any continuous material into arbitrary “tiles,” “squares,” etc. because Examiner notes that one would not be able to make any real distinction because the tiles are made of continuous rectangles and lines are made of continuous tiles. There would be no discernable difference between a continuous system and an arbitrarily delineated system that is all electrically connected.).
Regarding Claim 19, Bidault teaches all elements of claim 17, upon which this claim depends.
Bidault teaches readout plate further comprises a resistive layer, wherein said resistive layer covers all of said conductive strips, wherein said resistive layer is configured to receive a distribution of secondary charges incident thereon as a result of 
Regarding Claim 20, Bidault teaches all elements of claim 19, upon which this claim depends.
Bidault teaches said readout plate comprises a second dielectric layer interposed between said resistive layer and said conductive strips, wherein said readout plate covers said conductive strips, wherein a stack that includes a conductive strip, said second dielectric layer and said resistive layer forms a capacitor (This is a necessary result of the construction of a layered system comprised of a conductor, a dielectric and another conductor.).
Regarding Claim 26, Bidault teaches all elements of claim 17, upon which this claim depends.
Bidault teaches said conductive strips extend parallel to said front face in at least three different directions (Any continuous grid, as disclosed in Fig. 1. Meets the metes and bounds of the claim language through the superposition principle. One can delineate any continuous material into arbitrary “tiles,” “squares,” etc. because Examiner .

Allowable Subject Matter
Claims 16, 21-25, & 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not anticipate alone or combine in an obvious manner to teach the invention claimed by Applicant.
Regarding Claim 16,
The detector as claimed in claim 14, wherein said detector comprises a highly-resistive plate, a first electrode, a second electrode, and a power source, wherein said highly-resistive plate comprises a front face and a rear face, wherein said front face directly contacts said gas, wherein said rear face is opposite said front face, wherein said highly-resistive plate is made of a material having a resistivity at twenty degrees Celsius that is between one million ohms per centimeter and one trillion ohms per centimeter, and a rear face, wherein said first electrode is a planar electrode, wherein said first electrode is located on said rear face of said highly-resistive plate, wherein said second electrode is separated from said highly-resistive plate by a volume of said gas, wherein said second electrode is selected from the group consisting of a resistive 
Regarding Claim 21,
The apparatus of claim 17, wherein each tile is a rhombus that has a longer diagonal and a shorter diagonal, wherein, for each rhombus, there exist four vertices of which two are opposed sharpest vertices, wherein said longer diagonal passes through said opposed sharpest vertices, wherein sides of said rhombus that meet at said sharpest vertices meet at an angle of sixty degrees, wherein each of said conductive tiles belongs to one of first, second, and third sets of conductive tiles, wherein said first set includes all conductive tiles having a longer diagonal that aligns with a first direction, wherein said second set includes all conductive tiles having a longer diagonal that aligns with a second direction, wherein said second set includes all conductive tiles having a longer diagonal that aligns with a third direction, wherein said second direction is angularly offset by sixty degrees from said first direction, wherein said third direction is angularly offset by one hundred twenty degrees from said first direction, wherein said electrical connections connect conductive tiles in said first set of conductive tiles in series, wherein said electrical connections connect conductive tiles in said second set of conductive tiles in series, and wherein said electrical connections connect conductive tiles in said third set of conductive tiles in series.
Regarding Claim 22,
The apparatus of claim 17, wherein each tile is a square, wherein each of said conductive tiles belongs to one of first, second, third, and fourth sets of conductive tiles, wherein said first set includes conductive tiles aligned with one another along a first direction, wherein said second set includes conductive tiles aligned with one another along a second direction, wherein said third set includes conductive tiles aligned with one another along a third direction, wherein said fourth set includes conductive tiles aligned with one another along a fourth direction, wherein said second direction is angularly offset from said first direction by forty-five degrees, wherein said third direction is angularly offset from said first direction by one hundred and thirty-five degrees, wherein said electrical connections connect one tile in two in series from said first set, wherein said electrical connections connect one tile in two in series from said second set, wherein said electrical connections connect one tile in two in series from said third set, and wherein said electrical connections connect one tile in two in series from said fourth set,
Regarding Claim 23,
The apparatus of claim 17, wherein each conductive tile is a triangle, wherein said conductive tiles belong to one of a first set and a second set, wherein said first set includes all conductive tiles that are aligned along a first direction, wherein said second set includes all conductive tiles that are aligned along a second direction that differs from said first direction, wherein said electrical connections connect one in two conductive tiles from said first set in series, wherein, as a result, within said first set, there exist first conductive tiles and second conductive tiles, wherein said first conductive tiles consist of tiles that are connected in series by said electrical 
Regarding Claim 24,
The apparatus of claim 17, wherein each conductive tile is a triangle, wherein said conductive tiles belong to one of a first set, a second set, and a third set, wherein said first set includes all conductive tiles that are aligned along a first direction, wherein said second set includes all conductive tiles that are aligned along a second direction, wherein said second direction is offset by sixty degrees from said first direction, wherein said third set includes all conductive tiles that are aligned along a third direction, wherein said third direction is offset from said first direction by one hundred and twenty degrees, wherein said electrical connections connect one in two conductive tiles from said first set in series, wherein, as a result, within said first set, there exist first conductive tiles and second conductive tiles, wherein said first conductive tiles consist of tiles that are connected in series by said electrical connections, wherein said second conductive tiles consist of tiles that are connected in series by said electrical connections, wherein said first and second conductive tiles are electrically insulated 
Regarding Claim 25,
The apparatus of claim 23, wherein said second direction is angularly offset by ninety degrees from said first direction.
Regarding Claim 27,
The apparatus of claim 17, further comprising a gas chamber, an amplifier, a charge sensor, and a processing unit, all of which cooperate with said readout plate to form a gaseous particle detector, wherein said gas chamber is configured to enclose a gas that, when passed through by an elementary particle, yields a primary charge, said primary charge being carried by one of an ion and an electron, wherein said amplifier produces an avalanche of secondary charges from said primary charge, wherein said .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed but not cited represents analogous art that teaches some of the claimed limitations of Applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025.  The examiner can normally be reached on Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER P MCANDREW/Examiner, Art Unit 2858